1
2
3
4
5
6
                               UNITED STATES DISTRICT COURT
7                             EASTERN DISTRICT OF CALIFORNIA
8
9     Jerry Kraus,                                2:19-CV-00220
10               Plaintiff,
                                                  ORDER Granting Motion to Continue
11       v.                                       Scheduling Conference
12    Ding Chuan Chen,
13               Defendant.
14
15            Having reviewed Plaintiff’s Motion to Continue Scheduling Conference, and
16   finding good cause therefore, the Court hereby grants Plaintiff’s motion.
17            The Scheduling Conference in the case will be continued until September
18   30, 2019 at 1:30 p.m. A joint status report shall be filed no later than September
19   16, 2019.
20
     IT IS SO ORDERED.
21
22   Dated: June 5, 2019
23
24
25
26
27
28




                                              1

     [proposed] ORDER                                           Case No. 2:19-CV-00220
